Exhibit 10.5

Hilb Rogal & Hobbs Company

4951 Lake Brook Dr., Suite 500

Glen Allen, Virginia 23060

As of September 10, 2007

The Prudential Insurance Company

of America (“Prudential”)

Each Prudential Affiliate (as hereinafter

defined) which becomes bound by certain

provisions of this Agreement as hereinafter

provided (together with Prudential, the “Purchasers”)

c/o Prudential Capital Group

1170 Peachtree St., NW

Atlanta, Georgia 30308

Ladies and Gentlemen:

The undersigned, Hilb Rogal & Hobbs Company (herein called the “Company”),
hereby agrees with you as follows:

1. AUTHORIZATION OF ISSUE OF NOTES.

1A. Authorization of Issue of Series A Notes. The Company will authorize the
issue of its senior secured promissory notes (the “Series A Notes”) in the
aggregate principal amount of $100,000,000 to be dated the date of issue
thereof, to mature August 27, 2017, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 6.44% per annum and on overdue principal,
Yield-Maintenance Amount and interest at the rate specified therein, and to be
substantially in the form of Exhibit A-1 attached hereto. The terms “Series A
Note” and “Series A Notes” as used herein shall include each Series A Note
delivered pursuant to any provision of this Agreement and each Series A Note
delivered in substitution or exchange for any such Series A Note pursuant to any
such provision.

1B. Authorization of Issue of Shelf Notes. The Company will authorize the issue
of its additional senior secured promissory notes (the “Shelf Notes”) in the
aggregate principal amount of $100,000,000, to be dated the date of issue
thereof, to mature, in the case of each Shelf Note so issued, no more than 10
years after the date of original issuance thereof, to have an average life, in
the case of each Shelf Note so issued, of no more than 10 years after the date
of original issuance thereof, to bear interest on the unpaid balance thereof
from the date thereof at the rate per annum, and to have such other particular
terms, as shall be set forth, in the case of each Shelf Note so issued, in the
Confirmation of Acceptance with respect to such Shelf Note delivered pursuant to
paragraph 2B(6), and to be substantially in the form of Exhibit A-2 attached
hereto. The terms “Shelf Note” and “Shelf Notes” as used herein shall include
each Shelf Note delivered pursuant to any provision of this Agreement and each
Shelf Note delivered in substitution or exchange for any such Shelf Note
pursuant to any such provision. The terms “Note” and “Notes” as used herein
shall include each Series A Note and each Shelf Note delivered pursuant to any
provision of this Agreement and each Note delivered in substitution or exchange
for any such Note pursuant to any such provision. Notes which have (i) the same
final maturity, (ii) the same principal prepayment dates, (iii) the same
principal prepayment amounts (as a percentage of the original principal amount
of each Note), (iv) the same interest rate, (v) the same interest payment
periods and (vi) the same date of issuance (which, in the case of a Note issued
in exchange for another Note, shall be deemed for these purposes the date on
which such Note’s ultimate predecessor Note was issued), are herein called a
“Series” of Notes.

2. PURCHASE AND SALE OF NOTES.

2A. Purchase and Sale of Series A Notes. The Company hereby agrees to sell to
each Series A Note Purchaser and, subject to the terms and conditions herein set
forth, Series A Note Purchaser each agrees to



--------------------------------------------------------------------------------

purchase from the Company the aggregate principal amount of Series A Notes set
forth opposite its name on the Purchaser Schedule attached hereto at 100% of
such aggregate principal amount. On September 10, 2007 or any other date prior
to October 30, 2007 upon which the Company may agree (herein called the “Series
A Closing Day”), the Company will deliver to each Series A Note Purchaser at the
offices of King & Spalding, LLP, 1185 Avenue of the Americas, New York, New York
10036, one or more Series A Notes registered in its name, evidencing the
aggregate principal amount of Series A Notes to be purchased by each Series A
Note Purchasers and in the denomination or denominations specified with respect
to each Series A Note Purchasers in the Purchaser Schedule attached hereto,
against payment of the purchase price thereof by transfer of immediately
available funds for credit to the Company’s account #136-621-225-0600 at Bank of
America, New York, New York, ABA Routing Number 026009593.

2B. Purchase and Sale of Shelf Notes.

2B(1). Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential and Prudential
Affiliates from time to time, the purchase of Shelf Notes pursuant to this
Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. At any time, the aggregate principal
amount of Shelf Notes stated in paragraph 1B, minus the aggregate principal
amount of Shelf Notes purchased and sold pursuant to this Agreement prior to
such time, minus the aggregate principal amount of Accepted Notes (as
hereinafter defined) which have not yet been purchased and sold hereunder prior
to such time, is herein called the “Available Facility Amount” at such time.
NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF
NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER
PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT
OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH
RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY
BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

2B(2). Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary is not a Business Day, the Business Day next
preceding such anniversary), (ii) the thirtieth day after Prudential shall have
given to the Company, or the Company shall have given to Prudential, written
notice stating that it elects to terminate the issuance and sale of Shelf Notes
pursuant to this Agreement (or if such thirtieth day is not a Business Day, the
Business Day next preceding such thirtieth day), (iii) the last Closing Day
after which there is no Available Facility Amount, and (iv) the acceleration of
any Note under paragraph 7A. The period during which Shelf Notes may be issued
and sold pursuant to this Agreement is herein called the “Issuance Period”.

2B(3). Periodic Spread Information. Not later than 9:30 A.M. (New York City
local time) on a Business Day during the Issuance Period if there is an
Available Facility Amount on such Business Day, the Company may request by
telecopier or telephone, and Prudential will, to the extent reasonably
practicable, provide to the Company on such Business Day (or, if such request is
received after 9:30 A.M. (New York City local time) on such Business Day, on the
following Business Day), information (by telecopier or telephone) with respect
to various spreads at which Prudential or Prudential Affiliates might be
interested in purchasing Shelf Notes of different average lives; provided,
however, that the Company may not make such requests more frequently than once
in every five Business Days or such other period as shall be mutually agreed to
by the Company and Prudential. The amount and content of information so provided
shall be in the sole discretion of Prudential but it is the intent of Prudential
to provide information which will be of use to the Company in determining
whether to initiate procedures for use of the Facility. Information so provided
shall not constitute an offer to purchase Shelf Notes, and neither Prudential
nor any Prudential Affiliate shall be obligated to purchase Shelf Notes at the
spreads specified. Information so provided shall be representative of potential
interest only for the period commencing on the day such information is provided
and ending on the earlier of the fifth Business Day after such day and the first
day after such day

 

2



--------------------------------------------------------------------------------

on which further spread information is provided. Prudential may suspend or
terminate providing information pursuant to this paragraph 2B(3) for any reason,
including its determination that the credit quality of the Company has declined
since the date of this Agreement.

2B(4). Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by telecopier or overnight delivery service, and shall
(i) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $10,000,000 and not be greater than the Available
Facility Amount at the time such Request for Purchase is made, (ii) specify the
principal amounts, final maturities, principal prepayment dates and amounts and
interest payment periods (quarterly or semi-annual in arrears) of the Shelf
Notes covered thereby, (iii) specify the use of proceeds of such Shelf Notes,
(iv) specify the proposed day for the closing of the purchase and sale of such
Shelf Notes, which shall be a Business Day during the Issuance Period not less
than 10 days and not more than 25 days after the making of such Request for
Purchase, (v) specify the number of the account and the name and address of the
depository institution to which the purchase prices of such Shelf Notes are to
be transferred on the Closing Day for such purchase and sale, (vi) certify that
the representations and warranties contained in paragraph 8 are true on and as
of the date of such Request for Purchase and that there exists on the date of
such Request for Purchase no Event of Default or Default, (vii) specify the
Designated Spread for such Shelf Notes and (viii) be substantially in the form
of Exhibit B attached hereto. Each Request for Purchase shall be in writing and
shall be deemed made when received by Prudential.

2B(5). Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to paragraph 2B(4),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or telecopier, in each case between 9:30 A.M. and 1:30 P.M. New York
City local time (or such later time as Prudential may elect) interest rate
quotes for the several principal amounts, maturities, principal prepayment
schedules, and interest payment periods of Shelf Notes specified in such Request
for Purchase. Each quote shall represent the interest rate per annum payable on
the outstanding principal balance of such Shelf Notes at which Prudential or a
Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of
the principal amount thereof.

2B(6). Acceptance. Within 30 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2B(5) or such shorter period as
Prudential may specify to the Company (such period herein called the “Acceptance
Window”), the Company may, subject to paragraph 2B(7), elect to accept such
interest rate quotes as to not less than $10,000,000 aggregate principal amount
of the Shelf Notes specified in the related Request for Purchase. Such election
shall be made by an Authorized Officer of the Company notifying Prudential by
telephone or telecopier within the Acceptance Window that the Company elects to
accept such interest rate quotes, specifying the Shelf Notes (each such Shelf
Note being herein called an “Accepted Note”) as to which such acceptance (herein
called an “Acceptance”) relates. The day the Company notifies an Acceptance with
respect to any Accepted Notes is herein called the “Acceptance Day” for such
Accepted Notes. Any interest rate quotes as to which Prudential does not receive
an Acceptance within the Acceptance Window shall expire, and no purchase or sale
of Shelf Notes hereunder shall be made based on such expired interest rate
quotes. Subject to paragraph 2B(7) and the other terms and conditions hereof,
the Company agrees to sell to Prudential or a Prudential Affiliate, and
Prudential agrees to purchase, or to cause the purchase by a Prudential
Affiliate of, the Accepted Notes at 100% of the principal amount of such Notes.
As soon as practicable following the Acceptance Day, the Company, Prudential and
each Prudential Affiliate which is to purchase any such Accepted Notes will
execute a confirmation of such Acceptance substantially in the form of Exhibit C
attached hereto (herein called a “Confirmation of Acceptance”). If the Company
should fail to execute and return to Prudential within three Business Days
following receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, Prudential may at its election at any time prior to its receipt
thereof cancel the closing with respect to such Accepted Notes by so notifying
the Company in writing.

 

3



--------------------------------------------------------------------------------

2B(7). Market Disruption. Notwithstanding the provisions of paragraph 2B(4), if
Prudential shall have provided interest rate quotes pursuant to paragraph 2B(5)
and thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with paragraph 2B(4) the domestic
market for U.S. Treasury securities or derivatives shall have closed or there
shall have occurred a general suspension, material limitation, or significant
disruption of trading in securities generally on the New York Stock Exchange or
in the domestic market for U.S. Treasury securities or derivatives, then such
interest rate quotes shall expire, and no purchase or sale of Shelf Notes
hereunder shall be made based on such expired interest rate quotes. If the
Company thereafter notifies Prudential of the Acceptance of any such interest
rate quotes, such Acceptance shall be ineffective for all purposes of this
Agreement, and Prudential shall promptly notify the Company that the provisions
of this paragraph 2B(7) are applicable with respect to such Acceptance.

2B(8). Facility Closings. Not later than 11:30 A.M. (New York City local time)
on the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of King & Spalding LLP, 1185 Avenue of the Americas, New York, New York
10036, the Accepted Notes to be purchased by such Purchaser in the form of one
or more Notes in authorized denominations as such Purchaser may request for each
Series of Accepted Notes to be purchased on the Closing Day, dated the Closing
Day and registered in such Purchaser’s name (or in the name of its nominee),
against payment of the purchase price thereof by transfer of immediately
available funds for credit to the Company’s account specified in the Request for
Purchase of such Notes. If the Company fails to tender to any Purchaser the
Accepted Notes to be purchased by such Purchaser on the scheduled Closing Day
for such Accepted Notes as provided above in this paragraph 2B(8), or any of the
conditions specified in paragraph 3 shall not have been fulfilled by the time
required on such scheduled Closing Day, the Company shall, prior to 1:00 P.M.,
New York City local time, on such scheduled Closing Day notify Prudential (which
notification shall be deemed received by each Purchaser) in writing whether
(i) such closing is to be rescheduled (such rescheduled date to be a Business
Day during the Issuance Period not less than one Business Day and not more than
10 Business Days after such scheduled Closing Day (the “Rescheduled Closing
Day”)) and certify to Prudential (which certification shall be for the benefit
of each Purchaser) that the Company reasonably believes that it will be able to
comply with the conditions set forth in paragraph 3 on such Rescheduled Closing
Day and that the Company will pay the Delayed Delivery Fee in accordance with
paragraph 2B(9)(ii) or (ii) such closing is to be canceled. In the event that
the Company shall fail to give such notice referred to in the preceding
sentence, Prudential (on behalf of each Purchaser) may at its election, at any
time after 1:00 P.M., New York City local time, on such scheduled Closing Day,
notify the Company in writing that such closing is to be canceled.
Notwithstanding anything to the contrary appearing in this Agreement, the
Company may elect to reschedule a closing with respect to any given Accepted
Notes on not more than one occasion, unless Prudential shall have otherwise
consented in writing.

2B(9). Fees.

2B(9)(i). Issuance Fee. The Company will pay to Prudential in immediately
available funds a fee (herein called the “Issuance Fee”) on each Closing Day
(other than the Series A Closing Day and other than any Closing Day which occurs
on or prior to October 30, 2007) in an amount equal to 0.125% of the aggregate
principal amount of Notes sold on such Closing Day.

2B(9)(ii). Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to Prudential (a) on the Cancellation Date
or actual closing date of such purchase and sale and (b) if earlier, the next
Business Day following 90 days after the Acceptance Day for such Accepted Note
and on each Business Day following 90 days after the prior payment hereunder, a
fee (herein called the “Delayed Delivery Fee”) calculated as follows:

(BEY - MMY) X DTS/360 X PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper

 

4



--------------------------------------------------------------------------------

investment of the highest quality selected by Prudential on the date Prudential
receives notice of the delay in the closing for such Accepted Note having a
maturity date or dates the same as, or closest to, the Rescheduled Closing Day
or Rescheduled Closing Days (a new alternative investment being selected by
Prudential each time such closing is delayed); “DTS” means Days to Settlement,
i.e., the number of actual days elapsed from and including the original Closing
Day with respect to such Accepted Note (in the case of the first such payment
with respect to such Accepted Note) or from and including the date of the next
preceding payment (in the case of any subsequent delayed delivery fee payment
with respect to such Accepted Note) to but excluding the date of such payment;
and “PA” means Principal Amount, i.e., the principal amount of the Accepted Note
for which such calculation is being made. In no case shall the Delayed Delivery
Fee be less than zero. Nothing contained herein shall obligate any Purchaser to
purchase any Accepted Note on any day other than the Closing Day for such
Accepted Note, as the same may be rescheduled from time to time in compliance
with paragraph 2B(8).

2B(9)(iii). Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(6) or the
penultimate sentence of paragraph 2B(8) that the closing of the purchase and
sale of such Accepted Note is to be canceled, or if the closing of the purchase
and sale of such Accepted Note is not consummated on or prior to the last day of
the Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company will pay the Purchasers in immediately available funds an
amount (the “Cancellation Fee”) calculated as follows:

PI X PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning ascribed to it in paragraph 2B(9)(ii). The foregoing bid and ask prices
shall be as reported by Telerate Systems, Inc. (or, if such data for any reason
ceases to be available through Telerate Systems, Inc., any publicly available
source of similar market data). Each price shall be rounded to the second
decimal place. In no case shall the Cancellation Fee be less than zero.

3. CONDITIONS OF CLOSING. The obligation of any Purchaser to purchase and pay
for any Notes is subject to the satisfaction, on or before the Closing Day for
such Notes, of the following conditions:

3A. Certain Documents. Such Purchaser shall have received the following, each
dated the date of the applicable Closing Day:

(i) The Note(s) to be purchased by such Purchaser.

(ii) The Subsidiary Guaranty Agreement (on the Series A Closing Day) or a
ratification thereof (with respect to each subsequent Closing Day), duly
executed by all Material Subsidiaries.

(iii) A favorable opinion of Williams Mullen, special counsel to the Company (or
such other counsel designated by the Company and acceptable to the Purchasers)
satisfactory to such Purchaser and substantially in the form of Exhibit D-1 (in
the case of the Series A Notes) or Exhibit D-2 (in the case of any Shelf Notes)
attached hereto and as to such other matters as such Purchaser may reasonably
request. The Company hereby directs each such counsel to deliver such opinion,
agrees that the issuance and sale of any Notes will constitute a reconfirmation
of such direction, and understands and agrees that each Purchaser receiving such
an opinion will and is hereby authorized to rely on such opinion.

(iv) The Articles of Incorporation of the Company and each Guarantor certified
as of a recent date (except as permitted pursuant to Section 5Q) by the
Secretary of State of the respective states of organization.

 

5



--------------------------------------------------------------------------------

(v) The Bylaws of the Company and each Guarantor, certified by their respective
Secretaries.

(vi) An incumbency certificate signed by the Secretary or an Assistant Secretary
and one other officer (who is not signing any other document or agreement in
connection herewith) of each of the Company and the Guarantors certifying as to
the names, titles and true signatures of the officers of the Company or the
Guarantors authorized to sign this Agreement, the Notes, the other Note
Documents and the other documents to be delivered hereunder.

(vii) A certificate of the Secretary of the Company and each Guarantor
(A) attaching resolutions of the Board of Directors of the Company or such
Guarantor evidencing approval of the transactions contemplated by this Agreement
and the other Note Documents and the issuance of the Notes and the Subsidiary
Guaranty Agreement and the execution, delivery and performance thereof, and
authorizing certain officers to execute and deliver the same, and certifying
that such resolutions were duly and validly adopted and have not since been
amended, revoked or rescinded, and (B) certifying that no dissolution or
liquidation proceedings as to the Company, any Guarantor or any Subsidiary have
been commenced or are contemplated by the Company, any Guarantor or any
Subsidiary, except in the case of any Guarantor or any Subsidiary dissolutions
and liquidations which would be permitted pursuant to paragraph 6D or 6E.

(viii) A good standing certificate for the Company and each Guarantor from the
Secretary of State of its state of organization dated as of a date not more than
thirty days prior to the applicable Closing Day and such other evidence of the
status of the Company as such Purchaser may reasonably request.

(ix) Certified copies of Requests for Information or Copies (Form UCC-11) or
equivalent reports listing all effective financing statements which name the
Company as debtor and which are filed in the offices of the Secretary of State
of the states in which the Company is organized together with copies of such
financing statements.

(x) With respect to the Series A Closing Day,

(A) a certified copy of the Bank Credit Agreement and all amendments thereto,
including without limitation a copy of the duly executed Second Amendment to the
Bank Credit Agreement in form and substance satisfactory to the Purchasers;

(B) a certified copy of the Pledge Agreement and all amendments thereto;

(C) a true and correct copy of all other credit agreements, loan agreements and
other documents governing or evidencing Indebtedness of the Company or any of
its Subsidiaries (excluding agreements evidencing the obligation to pay
discounted minimum payments less than $20,000,000 due in conjunction with
earnouts on acquisitions);

(D) an amendment to the Pledge Agreement, in form and substance satisfactory to
the Series A Note Purchasers; and

(E) an Intercreditor Agreement, in form and substance satisfactory to the Series
A Note Purchasers, executed by the Purchasers and the Collateral Agent, and
acknowledged and agreed to by the Company and the Guarantors.

(xi) Additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

3B. Opinion of Purchaser’s Special Counsel. Such Purchaser shall have received
from King & Spalding LLP or such other counsel who is acting as special counsel
for it in connection with this transaction, a favorable opinion satisfactory to
such Purchaser as to such matters incident to the matters herein contemplated as
it may reasonably request.

3C. Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 shall be true in all material respects on
and as of such Closing Day, except to the extent of changes

 

6



--------------------------------------------------------------------------------

caused by the transactions herein contemplated; there shall exist on such
Closing Day no Event of Default or Default; no material adverse change in the
financial condition, business, operations or prospects of the Company or its
Subsidiaries, taken as a whole, has occurred since December 31, 2006; and the
Company shall have delivered to such Purchaser an Officer’s Certificate, dated
such Closing Day, to the effect of the foregoing.

3D. Purchase Permitted by Applicable Laws. The purchase of and payment for the
Notes to be purchased by such Purchaser on the terms and conditions herein
provided (including the use of the proceeds of such Notes by the Company) shall
not violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation G, T or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any tax, penalty, liability or other onerous condition under or pursuant to
any applicable law or governmental regulation, and such Purchaser shall have
received such certificates or other evidence as it may request to establish
compliance with this condition.

3E. Payment of Fees. The Company shall have paid to Prudential any fees due it
pursuant to or in connection with this Agreement, including any Issuance Fee and
any Delayed Delivery Fee due pursuant to paragraph 2B(9)(i) and (ii).

3F. Private Placement Numbers. A private placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) shall have been obtained
for the Notes to be purchased.

4. PREPAYMENTS. The Series A Notes and any Shelf Notes shall be subject to
required prepayment as and to the extent provided in paragraphs 4A and 4C,
respectively. The Series A Notes and any Shelf Notes shall also be subject to
prepayment under the circumstances set forth in paragraph 4D. Any prepayment
made by the Company pursuant to any other provision of this paragraph 4 shall
not reduce or otherwise affect its obligation to make any required prepayment as
specified in paragraph 4A or 4C.

4A. Required Payments of Series A Notes. The unpaid principal amount of the
Series A Notes, together with interest accrued thereon, shall become due and
payable in full on the maturity date of the Series A Notes.

4B. Intentionally omitted.

4C. Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series.

4D. Optional Prepayment With Yield-Maintenance Amount. The Notes of each Series
shall be subject to prepayment, in whole at any time or from time to time in
part (in integral multiples of $100,000 and in a minimum amount of $1,000,000),
at the option of the Company, at 100% of the principal amount so prepaid plus
interest thereon to the prepayment date and the Yield-Maintenance Amount, if
any, with respect to each such Note. Any partial prepayment of a Series of the
Notes pursuant to this paragraph 4D shall be applied in satisfaction of required
payments of principal in inverse order of their scheduled due dates.

4E. Notice of Optional Prepayment. The Company shall give the holder of each
Note of a Series to be prepaid pursuant to paragraph 4D irrevocable written
notice of such prepayment not less than 10 Business Days prior to the prepayment
date, specifying such prepayment date, the aggregate principal amount of the
Notes of such Series to be prepaid on such date, the principal amount of the
Notes of such Series held by such holder to be prepaid on that date and that
such prepayment is to be made pursuant to paragraph 4D. Notice of prepayment
having been given as aforesaid, the principal amount of the Notes specified in
such notice, together with interest thereon to the prepayment date and together
with the Yield-Maintenance Amount, if any, herein provided, shall become due and
payable on such prepayment date. The Company shall, on or before the day on
which it gives written notice of any prepayment pursuant to paragraph 4D, give
telephonic notice of the principal amount of the

 

7



--------------------------------------------------------------------------------

Notes to be prepaid and the prepayment date to each holder which shall have
designated a recipient for such notices in the Purchaser Schedule attached
hereto or the applicable Confirmation of Acceptance or by notice in writing to
the Company.

4F. Offer to Prepay Notes in the Event of a Change in Control.

(i) Notice of Change in Control or Control Event. The Company will, within five
days after any Responsible Officer has knowledge of the occurrence of any Change
in Control, give written notice of such Change in Control to each holder of
Notes. In the case that a Change in Control has occurred, such notice shall
contain and constitute an offer to prepay the Notes as described in clause
(ii) of this paragraph 4F and shall be accompanied by the certificate described
in clause (v) hereof.

(ii) Offer to Prepay Notes. The offer to prepay Notes contemplated by the
foregoing clause (i) shall be an offer to prepay, in accordance with and subject
to this paragraph 4F, all, but not less than all, the Notes held by each holder
(in this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such offer (the “Proposed Prepayment Date”), that is not less
than 45 days and not more than 60 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 45th day after the date of such offer).

(iii) Acceptance; Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this paragraph 4F by causing a notice of such acceptance to be
delivered to the Company not more than 30 days after the date of the written
offer notice referred to in subsection (i) is given to the holders of the Notes.
A failure by a holder of Notes to respond within such period provided for in the
preceding sentence to an offer to prepay made pursuant to this paragraph 4F
shall be deemed to constitute a rejection of such offer by such holder.

(iv) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
paragraph 4F shall be at 100% of the principal amount of such Notes, together
with interest accrued to the date of prepayment with respect to each such Notes,
but without any Yield-Maintenance Amount. Each prepayment of Notes pursuant to
this paragraph 4F shall be made on the applicable Proposed Prepayment Date.

(v) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
paragraph 4F shall be accompanied by a certificate, executed by a Responsible
Officer of the Company, for and on behalf of the Company, and dated the date of
such offer, specifying: (a) the Proposed Prepayment Date; (b) that such offer is
made pursuant to this paragraph 4F; (c) the principal amount of each Note
offered to be prepaid; (d) the interest that is or will be accrued and unpaid as
of the Proposed Prepayment Date on each Note offered to be prepaid; (e) that the
conditions of this paragraph 4F have been fulfilled; and (f) in reasonable
detail, the nature and date of the Change in Control (including, if known, the
name or names of the Person or Persons acquiring control).

4G. Application of Required Prepayments. In the case of each prepayment of less
than the entire unpaid principal amount of all outstanding Notes of any Series
pursuant to paragraphs 4A or 4C, the amount to be prepaid shall be applied pro
rata to all outstanding Notes of such Series (including, for the purpose of this
paragraph 4G only, all Notes of that Series prepaid or otherwise retired or
purchased or otherwise acquired by the Company or any of its Subsidiaries or
Affiliates other than by prepayment pursuant to paragraph 4A, 4C or 4D)
according to the respective unpaid principal amounts thereof.

4H. Application of Optional Prepayments. In the case of each prepayment pursuant
to paragraph 4D of less than the entire unpaid principal amount of all
outstanding Notes of a Series, the amount to be prepaid shall be applied pro
rata to all outstanding Notes of such Series (including, for the purpose of this
paragraph 4H only, all Notes of such Series prepaid or otherwise retired or
purchased or otherwise acquired by the Company or any of its Subsidiaries or
Affiliates other than by prepayment pursuant to paragraph 4A, 4C or 4D)
according to the respective unpaid principal amounts thereof.

 

8



--------------------------------------------------------------------------------

4I. No Acquisition of Notes. The Company shall not, and shall not permit any of
its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A, 4C, 4D or 4F or upon acceleration of such final maturity pursuant
to paragraph 7A), or purchase or otherwise acquire, directly or indirectly,
Notes held by any holder.

4J. Retirement of Notes. The Company shall not, and shall not permit any of its
Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in part
prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A, 4C or 4D or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
of any Series held by any holder unless the Company or such Subsidiary or
Affiliate shall have offered to prepay or otherwise retire or purchase or
otherwise acquire, as the case may be, the same proportion of the aggregate
principal amount of Notes of such Series held by each other holder of Notes of
such Series at the time outstanding upon the same terms and conditions. Any
Notes so prepaid or otherwise retired or purchased or otherwise acquired by the
Company or any of its Subsidiaries or Affiliates shall not be deemed to be
outstanding for any purpose under this Agreement, except as provided in
paragraph 4G and paragraph 4H.

5. AFFIRMATIVE COVENANTS . So long as any Note or amount owing under this
Agreement shall remain unpaid, the Company covenants that:

5A. Financial Statements. The Company will deliver to each holder of a Note, in
form and detail satisfactory to the Required Holders:

(a) as soon as available, but in any event within five (5) Business Days after
the date on which consolidated financial statements for such period are required
to be delivered to the SEC under the Securities Laws after giving effect to any
extension obtained under Rule 12b-25 thereunder, a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by (i) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement and (ii) an opinion of such Registered Public Accounting
Firm independently assessing the Company’s internal controls over financial
reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing
Standard No. 2, and Section 404 of Sarbanes-Oxley;

(b) as soon as available, but in any event within five (5) Business Days after
the date on which consolidated financial statements for such period are required
to be delivered to the SEC under the Securities Laws (without regard to any
extensions of such date permitted by the Securities Laws for which any special
application is required), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
portion of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(c) as soon as available, but in any event by at least March 15 of each fiscal
year of the Company, forecasts prepared by management of the Company, in form
satisfactory to the Required Holders, of

 

9



--------------------------------------------------------------------------------

consolidated balance sheets and statements of income or operations and cash
flows of the Company and its Subsidiaries for such fiscal year.

As to any information contained in materials furnished pursuant to paragraph
5B(d), the Company shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Company to furnish the information and materials described
in clauses (a) and (b) above at the times specified therein.

5B. Certificates; Other Information. The Company will deliver to each holder of
a Note, in form and detail satisfactory to the Required Holders:

(a) concurrently with the delivery of the financial statements referred to in
paragraph 5A(a), a certificate of the Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
paragraph 5A(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2007), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Company;

(c) promptly after any request by any holder of a Note, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Company by
independent accountants in connection with the accounts or books of the Company
or any Subsidiary, or any audit of any of them; provided that the Company is not
required to deliver any such reports, management letters or recommendations from
an accountant that prohibits the sharing of such information with third parties;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the holders of the Notes pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Credit Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
paragraph 5A or any other clause of this paragraph 5B;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Credit Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Credit Party
or any Subsidiary thereof; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Note Documents, as any holder of any Note may from time to time
reasonably request.

Documents required to be delivered pursuant to paragraph 5A(a) or (b) or
paragraph 5B(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto, on the Company’s
website on the Internet at www.hrh.com; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each holder of a Note have access (whether a commercial, third-party
website or whether sponsored by any holder of a Note);

 

10



--------------------------------------------------------------------------------

provided that: (A) the Company shall deliver paper copies of such documents to
any holder of a Note that requests the Company to deliver such paper copies
until a written request to cease delivering paper copies is given by such holder
of a Note and (B) the Company shall notify each holder of a Note (by telecopier
or electronic mail) of the posting of any such documents and of the website on
which such documents are posted. Notwithstanding anything contained herein, in
every instance the Company shall be required to provide paper copies of the
Compliance Certificates required by paragraph 5B(b) to the holders of the Notes.

5C. Notices. The Company will promptly notify each holder of a Note:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;

(e) of the determination by the Registered Public Accounting Firm providing the
opinion required under paragraph 5A(a)(ii) (in connection with its preparation
of such opinion) or the Company’s determination at any time of the occurrence or
existence occurrence of any Internal Control Event; and

(f) (i) of the occurrence of any Default or Event of Default (as such terms are
defined in the Bank Credit Agreement) under the Bank Credit Agreement, or
(ii) any amendment or modification of the Bank Credit Agreement, together with a
copy thereof.

Each notice pursuant to this paragraph 5C shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to paragraph 5C(a) shall
describe with particularity any and all provisions of this Agreement and any
other Note Document that have been breached.

5D. Payment of Obligations. The Company will, and will cause each of its
Subsidiaries to, pay and discharge as the same shall become due and payable, all
its obligations and liabilities, including (a) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

5E. Preservation of Existence, Etc. The Company will, and will cause each of its
Subsidiaries to, (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by paragraph 6D or 6E; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

5F. Maintenance of Properties. The Company will, and will cause each of its
Subsidiaries to, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good

 

11



--------------------------------------------------------------------------------

working order and condition, ordinary wear and tear excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

5G. Maintenance of Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and providing for not less than 30 days’ prior notice to the
holders of the Notes of termination, lapse or cancellation of such insurance.

5H. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

5I. Books and Records. The Company will, and will cause each of its Subsidiaries
to, (a) maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Company or
such Subsidiary, as the case may be.

5J. Inspection Rights. The Company will, and will cause each of its Subsidiaries
to, permit representatives and independent contractors of each holder of a Note
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Company and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Company; provided, however, that
when an Event of Default exists any holder of a Note (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.

5K. Use of Proceeds. The Company will use the proceeds of the Credit Extensions
(a) to refinance certain existing indebtedness, (b) for general working capital
needs, capital expenditures and Permitted Acquisitions, (c) subject to the
proviso below, for the purchase or other acquisition by the Company of shares of
its capital stock and related preferred stock purchase rights, and (d) for other
lawful corporate purposes, other than, directly or indirectly, (i) for a purpose
in contravention of any Law or of any Note Document, (ii) to purchase or carry
Margin Stock, (iii) to repay or otherwise refinance indebtedness of the Company
or others incurred to purchase or carry Margin Stock, (iv) to extend credit for
the purpose of purchasing or carrying any Margin Stock, or (v) to acquire any
security in any transaction that is subject to Section 13 or 14 of the Exchange
Act; provided, however, that notwithstanding clauses (ii) through (v) above, the
Company may use proceeds of the Notes as described in clause (b) above so long
as either (x) the Margin Stock so acquired is promptly retired following the
purchase or other acquisition thereof or (y) at all times and after giving
effect to each such purchase or acquisition, not more than twenty-five percent
(25%) of the total assets of the Company and its Subsidiaries on a consolidated
basis are represented by Margin Stock owned by the Company and its Subsidiaries
on a consolidated basis.

5L. Additional Guarantors. The Company will notify each holder of a Note at the
time that any Person becomes a Material Subsidiary, the time any existing
Subsidiary becomes a Material Subsidiary, or the time a Designated Subsidiary is
deemed a Guarantor Subsidiary for the purposes of satisfying the 90% Threshold
and

 

12



--------------------------------------------------------------------------------

promptly thereafter (and in any event within 30 days), cause such Person to
(a) if such Subsidiary is a Domestic Subsidiary, deliver to the holders of the
Notes a Guaranty Joinder Agreement duly executed by such Guarantor Subsidiary;
(b) if such Subsidiary is a Foreign Subsidiary, and to the extent lawful, no
onerous governmental approval requirements would result or be necessary and no
adverse tax consequences would result therefrom, deliver to the holders of the
Notes a Guaranty Joinder Agreement duly executed by such Guarantor Subsidiary,
and (c) deliver to the holders of the Notes documents of the types referred to
in clauses (iii) through (ix) of paragraph 3A and favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), all in form, content and scope reasonably satisfactory to the holders of
the Notes. Notwithstanding anything to the contrary herein, except solely as
provided in clause (ii) of the second sentence of paragraph 6M, the Company
shall at all times cause such of its Subsidiaries necessary to meet the 90%
Threshold to be Guarantor Subsidiaries and to be bound by the terms of the
Guaranty. To the extent additional Subsidiaries are required to become
Guarantors pursuant to this paragraph 5L, each new Guarantor Subsidiary shall
enter into a Pledge Joinder Agreement.

5M. Creation or Acquisition of Subsidiaries. Subject to paragraph 6B, the
Company may from time to time create or acquire new Subsidiaries in connection
with Permitted Acquisitions or otherwise, and the Subsidiaries of the Company
may create or acquire new Subsidiaries; provided that, concurrently with the
creation or direct or indirect acquisition of a Material Subsidiary by the
Company or a Subsidiary thereof of a Material Subsidiary, such Material
Subsidiary and the Company or acquiring Subsidiary, as applicable, shall comply
with paragraph 5L.

5N. Further Assurances. At the Company’s cost and expense, upon request of any
holder of any Note, the Company will, and will cause its Subsidiaries to, duly
execute and deliver or cause to be duly executed and delivered, to the holders
of the Notes, as applicable, such further instruments, documents, certificates,
financing and continuation statements, and do and cause to be done such further
acts that may be reasonably necessary or advisable in the reasonable opinion of
the holders of the Notes, as applicable, to carry out more effectively the
provisions and purposes of this Agreement, the Pledge Agreement and the other
Note Documents.

5O. Information Required by Rule 144A. The Company will, upon the request of the
holder of any Note, provide such holder, and any qualified institutional buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. For the
purpose of this paragraph 5O, the term “qualified institutional buyer” shall
have the meaning specified in Rule 144A under the Securities Act.

5P. ERISA. The Company will, and will cause each of its Subsidiaries to, deliver
to each holder promptly and in any event within 10 days after it knows or has
reason to know of the occurrence of any event of the type specified in clause
(ix) of paragraph 7A notice of such event and the likely impact on the Company
and its Subsidiaries. In the event it or any Subsidiary have participated, now
participates or will participate in any Plan or Multiemployer Plan, the Company
will, and will cause any such Subsidiary to, deliver to each holder:
(i) promptly and in any event within 10 days after it knows or has reason to
know of the occurrence of a Reportable Event with respect to a Plan, a copy of
any materials required to be filed with the PBGC with respect to such Reportable
Event, together with a statement of the chief financial officer of the Company
setting forth details as to such Reportable Event and the action which the
Company proposes to take with respect thereto; (ii) at least 10 days prior to
the filing by any plan administrator of a Plan of a notice of intent to
terminate such Plan, a copy of such notice; (iii) promptly upon the reasonable
request of a holder, and in no event more than 10 days after such request,
copies of each annual report on Form 5500 that is filed with the Internal
Revenue Service, together with certified financial statements for the Plan (if
any) as of the end of such year and actuarial statements on Schedule B to such
Form 5500; (iv) promptly and in any event within 10 days after it knows or has
reason to know of any event or condition which might constitute grounds under
section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, a statement of the chief financial officer of

 

13



--------------------------------------------------------------------------------

the Company describing such event or condition; (v) promptly and in no event
more than 10 days after its or any ERISA Affiliate’s receipt thereof, the notice
concerning the imposition of any withdrawal liability under section 4202 of
ERISA; and (vi) promptly after receipt thereof, a copy of any notice the Company
or any ERISA Affiliate may receive from the PBGC or the Internal Revenue Service
with respect to any Plan or Multiemployer Plan; provided, however, that this
paragraph 5M shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service.

5Q. Post-Closing.

(a) No later than 45 days after the Series A Closing Day, the Company will
deliver evidence to the Purchasers that all UCC financing statements reflecting
perfection of the Liens granted under the Pledge Agreement have been amended to
list the secured party thereon as Bank of America, N.A., as Collateral Agent.

(b) No later than 30 days after the Series A Closing Day, to the extent that any
of the Articles of Incorporation for any Guarantor delivered to each Purchaser
as described in paragraph 3A(iv) are not certified by the Secretary of State of
the respective states of organization as of a date no earlier than 10 days prior
to the Series A Closing Day, the Company shall deliver to each Purchaser for
each such Guarantor Articles of Incorporation certified by the Secretary of
State of the respective states of organization as of a date no earlier than 10
days prior to the date of delivery.

6. NEGATIVE COVENANTS. So long as any Note or amount owing under this Agreement
shall remain unpaid, the Company covenants that:

6A. Liens. The Company will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Note Document;

(b) Liens existing on the date hereof and listed on Schedule 6A and any renewals
or extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased except as
contemplated by paragraph 6C(b), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by paragraph 6C(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

14



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under paragraph 7A(viii);

(i) Liens securing Indebtedness permitted under paragraph 6C(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and

(j) other Liens securing obligations of the Company and its Subsidiaries not
exceeding $12,000,000 in an aggregate amount outstanding at any time.

6B. Investments. The Company will not, and will not permit any of its
Subsidiaries to, make any Investments, except:

(a) Investments held by the Company or such Subsidiary in the form of Cash
Equivalents;

(b) Investments of the Company in any Subsidiary that is a Guarantor,
Investments of any Subsidiary that is not a Guarantor in the Company or in
another Subsidiary that is not a Guarantor, and Investments of any Subsidiary
that is a Guarantor in the Company or in any Guarantor;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Guarantees permitted by paragraph 6C;

(e) Acquisitions permitted under paragraph 6J;

(f) Investments consisting of receivables in an amount not to exceed $40,000,000
in the aggregate by the Company in Premium Funding Associates;

(g) Investments of the Company or any Guarantor in any Subsidiary that is not a
Guarantor not exceeding $20,000,000 in the aggregate;

(h) Investments in connection with the Company’s deferred compensation plans;

(i) Investments in key man or split dollar life insurance policies for certain
officers and executives of the Company (and other similar policies); and

(j) other Investments not exceeding $40,000,000 in the aggregate at any time.

6C. Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Note Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 6C and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Credit Parties or the holders of the Notes than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

15



--------------------------------------------------------------------------------

(c) Guarantees of the Company or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Company or any other Guarantor;

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in paragraph 6A(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $15,000,000;

(f) surety guarantees, loss sharing agreements and insurance company contract
guarantees (to the extent that such items qualify as Indebtedness) incurred in
the ordinary course of business; and

(g) other Indebtedness (including, without limitation, Indebtedness incurred in
connection with an Acquisition and Indebtedness under the Bank Credit Agreement)
of the Company (which may be guaranteed by Guarantors) to the extent the Company
is in pro forma compliance with paragraph 6K(a) after giving effect to the
incurrence of such Indebtedness.

6D. Fundamental Changes. The Company will not, and will not permit any of its
Subsidiaries to, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except as provided in
paragraph 6E and except that, so long as no Default exists or would result
therefrom:

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Company or a Guarantor.

6E. Dispositions. The Company will not, and will not permit any Subsidiary to,
make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Company or a Guarantor;

(e) Dispositions permitted by paragraph 6D; and

(f) Dispositions by the Company and its Subsidiaries not otherwise permitted
under this paragraph 6E; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such

 

16



--------------------------------------------------------------------------------

Disposition, and (ii) the aggregate Net Cash Proceeds from all such Dispositions
in reliance on this clause (f) in any fiscal year shall not exceed $100,000,000;

provided, however, that any Disposition pursuant to clauses (a) through
(f) shall be for fair market value and for cash (or other consideration provided
that such other consideration shall not exceed $25,000,000 in any fiscal year).

6F. Restricted Payments. The Company will not, and will not permit any of its
Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that, so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

(a) the Company may declare or make any Restricted Payment in the event that, as
of the most recent fiscal quarter end, and on a pro forma basis as of such date
giving effect to such Restricted Payment, the Consolidated Leverage Ratio is
less than 1.75 to 1.00; and

(b) notwithstanding the foregoing, in the event that, as of the most recent
fiscal quarter end, and on a pro forma basis as of such date giving effect to a
proposed Restricted Payment, the Consolidated Leverage Ratio is greater than or
equal to 1.75 to 1.00, the Company may declare or make any such Restricted
Payment to the extent that (after giving effect to such Restricted Payment and
any other Restricted Payments or Ordinary Dividends made as of such date) the
Consolidated Adjusted Fixed Charge Coverage Ratio is not less than 1.00 to 1.00.

6G. Change in Nature of Business. The Company will not, and will not permit any
of its Subsidiaries to, engage in any material line of business substantially
different from those lines of business conducted by the Company and its
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

6H. Transactions with Affiliates. The Company will not, and will not permit any
of its Subsidiaries to, enter into any transaction of any kind with any
Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Company and any Guarantor or between and
among any Guarantors; provided, further, that nothing contained in this
paragraph 6H shall prohibit:

(a) transactions described on Schedule 6H or otherwise expressly permitted under
this Agreement; and

(b) the payment by the Company of reasonable and customary fees to members of
its board of directors.

6I. Burdensome Agreements. The Company will not, and will not permit any of its
Subsidiaries to, enter into any Contractual Obligation (other than this
Agreement, any other Note Document or the Bank Credit Agreement) that (a) limits
the ability (i) of any Subsidiary to make Restricted Payments or Ordinary
Dividends to the Company or any Guarantor or to otherwise transfer property to
the Company or any Guarantor, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Company or (iii) of the Company or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under paragraph
6C(e) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person.

6J. Acquisitions.

(a) Acquisitions. The Company will not, and will not permit any Subsidiary to,
enter into any agreement, contract, binding commitment or other arrangement
providing for any Acquisition, or take any

 

17



--------------------------------------------------------------------------------

action to solicit the tender of securities or proxies in respect thereof in
order to effect any Acquisition, except that, so long as no Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom, the Company or any Subsidiary may make any Permitted
Acquisition.

(b) Foreign Acquisitions. The Company will not, and will not permit any
Subsidiary to, enter into any agreement, contract, binding commitment or other
arrangement providing for any Acquisition in a Person organized under the Laws
other than those of any political subdivision of the United States (a “Foreign
Acquisition”), or take any action to solicit the tender of securities or proxies
in respect thereof in order to effect any Foreign Acquisition, unless, in
addition to the conditions set forth for a Permitted Acquisition, the
consolidated total revenue from Subsidiaries other than Domestic Subsidiaries
does not exceed 20% of consolidated total revenue of the Company and its
Subsidiaries determined on a pro forma basis as of the most recent fiscal
quarter end giving effect to such Foreign Acquisition.

6K. Financial Covenants.

(a) Consolidated Leverage Ratio. The Company will not permit the Consolidated
Leverage Ratio at any time during any period of four consecutive fiscal quarters
of the Company ending on the dates set forth below to be greater than the ratio
set forth below opposite such period:

 

Four Consecutive Fiscal Quarters Ending

  

Maximum

Consolidated

Leverage
Ratio

Closing Date through June 30, 2009

   2.75 to 1.00

July 1, 2009 and thereafter

   2.50 to 1.00

(b) Consolidated Fixed Charge Coverage Ratio. The Company will not permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Company to be less 1.25:1.00.

6L. Terrorism Sanctions Regulations. The Company will not and will not permit
any Subsidiary to (i) become a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (ii) knowingly engage in
any dealings or transactions with any such Person.

6M. Bank Credit Agreement. The Company will not enter into or suffer to exist
any amendment or modification to the Bank Credit Agreement if such modification
(A) would result negative covenants or financial covenants that are materially
more restrictive than those set forth in the Bank Credit Agreement, as in effect
on the Series A Closing Day, or (B) would provide for collateral security for
such Indebtedness unless the Obligations are secured pari passu subject to an
intercreditor agreement in substantially the form of the Intercreditor
Agreement. The holders of the Notes agree that if no Event of Default has
occurred and is continuing, (i) if the lenders under the Bank Credit Agreement
(or any of them as may be required under the Bank Credit Agreement to consent to
such action) consent to the release of the Collateral Agent’s lien on any
Collateral, the holders will be deemed to have also consented to the release of
such lien and (ii) if the lenders under the Bank Credit Agreement (or any of
them as may be required under the Bank Credit Agreement to consent to such
action) consent to the release of any Subsidiary as a guarantor of the
obligations under the Bank Credit Agreement the holders will be deemed to have
consented to the release of any such Subsidiary as a Guarantor under the
Guaranty. In the event the Bank Credit Agreement is amended in accordance with
its terms such that Section 7.12(b) thereof is deleted in its entirety (and is
not replaced with a similar provision limiting amendments or modifications to
this Agreement), the parties hereto agree that this Section 6M shall
automatically be deemed deleted in its entirety and shall thereafter have no
force or effect.]

7. EVENTS OF DEFAULT.

7A. Acceleration. Any of the following shall constitute an Event of Default:

(i) Non-Payment. The Company fails to pay (A) when and as required to be paid
herein, any principal of, or Yield Maintenance Amount payable with respect to,
any Note, (B) within three days after the same

 

18



--------------------------------------------------------------------------------

becomes due, any interest on any Note, or (C) within five days after the same
becomes due, any other amount payable hereunder or under any other Note
Document; or

(ii) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of paragraphs 5A, 5B, 5G, 5H, 5I or
paragraph 6, or any Guarantor fails to perform or observe any term, covenant or
agreement contained in the Guaranty; or

(iii) Other Defaults. The Company fails to perform or observe any other covenant
or agreement (not specified in subsection (i) or (ii) above) contained in any
Note Document on its part to be performed or observed and such failure continues
for 30 days, after the earlier of (x) date on which a Responsible Officer of the
Company acquires knowledge thereof or (y) the date on which written notice
thereof is delivered by the holders of the Notes to the Company; or

(iv) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company herein,
in any other Note Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading when made or deemed made; or

(v) Cross-Default. (A) The Company or any Subsidiary (1) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $4,000,000, or (2) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(B) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (1) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (2) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than
$4,000,000; or (C) there occurs any Event of Default (as defined in the Bank
Credit Agreement) under the Bank Credit Agreement other than an Event of Default
(as defined therein) under Section 8.01(e) or 8.01(k) thereof.

(vi) Insolvency Proceedings, Etc. Any Credit Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(vii) Inability to Pay Debts; Attachment. (A) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (B) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

19



--------------------------------------------------------------------------------

(viii) Judgments. There is entered against the Company or any Subsidiary (A) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $10,000,000 (to the extent
not fully bonded or covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (B) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (1) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(2) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(ix) ERISA. (A) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
(B) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000, (C) any Plan shall fail to
satisfy the minimum funding standards of ERISA or the Code for any plan year or
part thereof or a waiver of such standards or extension of any amortization
period is sought or granted under Section 412 of the Code, (D) a notice of
intent to terminate any Plan shall have been or is reasonably expected to be
filed with the PGBC or the PBGC shall have instituted proceedings under ERISA
Section 4042 to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the Company or any ERISA Affiliate that a Plan may
become a subject of such proceedings, (E) the aggregate “amount of unfunded
benefit liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under
all Plans, determined in accordance with Title IV of ERISA, shall exceed
$10,000,000, (F) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (G) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (H) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would materially increase the liability of the Company or any Subsidiary
thereunder; and any such event or events described in clauses (C) through
(H) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect; or

(x) Invalidity of Note Documents. Any Note Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Company or any other Person contests in
any manner the validity or enforceability of any Note Document; or the Company
denies that it has any or further liability or obligation under any Note
Document, or purports to revoke, terminate or rescind any Note Document.

7B. Rescission of Acceleration. At any time after any or all of the Notes of any
Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of the Notes of such Series may, by notice
in writing to the Company, rescind and annul such declaration and its
consequences if (i) the Company shall have paid all overdue interest on the
Notes of such Series, the principal of and Yield-Maintenance Amount, if any,
payable with respect to any Notes of such Series which have become due otherwise
than by reason of such declaration, and interest on such overdue interest and
overdue principal and Yield-Maintenance Amount at the rate specified in the
Notes of such Series, (ii) the Company shall not have paid any amounts which
have become due solely by reason of such declaration, (iii) all Events of
Default and Defaults, other than non-payment of amounts which have become due
solely by reason of such declaration, shall have been cured or waived pursuant
to paragraph 11C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Notes of such Series or this
Agreement. No such rescission or annulment shall extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.

 

20



--------------------------------------------------------------------------------

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note of each Series
at the time outstanding.

7D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.

8. REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents, covenants
and warrants that:

8A. Existence, Qualification and Power. Each Credit Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Note Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

8B. Authorization; No Contravention. The execution, delivery and performance by
each Credit Party of each Note Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

8C. Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Note Document.

8D. Binding Effect. This Agreement has been, and each other Note Document, when
delivered hereunder, will have been, duly executed and delivered by each Credit
Party that is party thereto. This Agreement constitutes, and each other Note
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms.

8E. Financial Statements; No Material Adverse Effect; No Internal Control Event.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered

 

21



--------------------------------------------------------------------------------

thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

(b) [Intentionally omitted.]

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) To the best knowledge of the Company, no Internal Control Event exists or
has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the holders of the Notes, of (i) covenant compliance calculations provided
hereunder or (ii) the assets, liabilities, financial condition or results of
operations of the Company and its Subsidiaries on a consolidated basis.

8F. Litigation. Except as set forth on Schedule 8F, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company
after due and diligent investigation, threatened or contemplated, at law, in
equity, or in arbitration before any Governmental Authority or any other Person,
(i) against or affecting the Company, any of its Subsidiaries or any of their
respective properties that would if adversely determined, be reasonably likely
to have a Material Adverse Effect, or (ii) with respect to this Agreement or any
other Note Document, or any of the transactions contemplated hereby.

8G. No Default. Neither any Credit Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Note Document.

8H. Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by paragraph 6A.

8I. Environmental Compliance.

(a) To the knowledge of the Company, no Hazardous Materials are or have been
generated, used, located, released, treated, disposed of or stored by the
Company or any of its Subsidiaries or by any other Person (including any
predecessor in interest) or otherwise, in, on or under any portion of any real
property, leased or owned, of the Company or any of its Subsidiaries, except in
material compliance with all applicable Environmental Laws, and no portion of
any such real property or, to the knowledge of the Company, any other real
property at any time leased, owned or operated by the Company or any of its
Subsidiaries, has been contaminated by any Hazardous Materials; and no portion
of any real property, leased or owned, of the Company or any of its Subsidiaries
has been or is presently the subject of an environmental audit, assessment or
remedial action.

(b) No portion of any real property, leased or owned, of the Company or any of
its Subsidiaries has been used by the Company or any of its Subsidiaries or, to
the knowledge of the Company, by any other Person, as or for a mine, a landfill,
a dump or other disposal facility, a gasoline service station, or (other than
for petroleum substances stored in the ordinary course of business) a petroleum
products storage facility; no portion of such real property or any other real
property at any time leased, owned or operated by the Company or any of its
Subsidiaries has, pursuant to any Environmental Law, been placed on the
“National Priorities List” or “CERCLIS List” (or any similar federal, state or
local list) of sites subject to

 

22



--------------------------------------------------------------------------------

possible environmental problems; and there are not and have never been any
underground storage tanks situated on any real property, leased or owned, of the
Company or any of its Subsidiaries.

(c) To the knowledge of the Company, all activities and operations of the
Company and its Subsidiaries are in compliance with all material requirements of
all applicable Environmental Laws, except to the extent the failure so to
comply, individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect. Each of the Company and its Subsidiaries has obtained
all licenses and permits under Environmental Laws necessary to its respective
operations; all such licenses and permits are being maintained in good standing;
and each of the Company and its Subsidiaries is in substantial compliance with
all terms and conditions of such licenses and permits, except for such licenses
and permits the failure to obtain, maintain or comply with which would not be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is involved in any suit,
action or proceeding, or has received any notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims that, if adversely determined, would be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect; and, to the knowledge of the Company, there are no threatened actions,
suits, proceedings or investigations with respect to any such Environmental
Claims, nor any basis therefor.

8J. Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

8K. Taxes. The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Credit Party nor any Subsidiary thereof is
party to any tax sharing agreement.

8L. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or

 

23



--------------------------------------------------------------------------------

4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

(d) The execution and delivery of this Agreement and the issuance and sale of
the Notes will be exempt from, or will not involve any transaction which is
subject to, the prohibitions of section 406 of ERISA and will not involve any
transaction in connection with which a penalty could be imposed under section
502(i) of ERISA or a tax could be imposed pursuant to section 4975 of the Code.
The representation by the Company in the next preceding sentence is made in
reliance upon and subject to the accuracy of the representation in paragraph 9B.

8M. Subsidiaries; Equity Interests. The Company has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 8M, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Credit Party in the amounts
specified on Part (a) of Schedule 8M free and clear of all Liens. The Company
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 8M. All of the outstanding Equity
Interests in the Company have been validly issued and are fully paid and
nonassessable.

8N. Margin Regulations; Investment Company Act.

(a) The Company is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Note, not more than 25% of the value of the assets (either
of the Company only or of the Company and its Subsidiaries on a consolidated
basis) subject to the provisions of paragraph 6A or paragraph 6E or subject to
any restriction contained in any agreement or instrument between the Company and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of paragraph 7A(v) will be Margin Stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

8O. Disclosure. The Company has disclosed to the holders of the Notes all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party to any holder of the Notes in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Note Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

8P. Compliance with Laws. Each Credit Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

8Q. Taxpayer Identification Number. The Company’s true and correct U.S. taxpayer
identification number is set forth on Schedule 8Q.

 

24



--------------------------------------------------------------------------------

8R. Rule 144A. The Notes are not of the same class as securities of the Company,
if any, listed on a national securities exchange, registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

8S. Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than the Purchaser(s) and not more than 5 other
Institutional Investors, and neither the Company nor any agent acting on its
behalf has taken or will take any action which would subject the issuance or
sale of the Notes to the provisions of Section 5 of the Securities Act or to the
provisions of any securities or Blue Sky law of any applicable jurisdiction.

8T. Foreign Assets Control Regulations, Etc. (i) Neither the sale of the Notes
by the Company hereunder nor its use of the proceeds thereof will violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.

(ii) Neither the Company nor any Subsidiary (a) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(b) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.

No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

9. REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes purchased by
it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser’s property shall at all times be and remain within its
control.

9B. Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan

 

25



--------------------------------------------------------------------------------

(including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (a) the
identity of such QPAM and (b) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (iv); or

(v) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

10. DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.

10A. Yield-Maintenance Terms.

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4D or is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.

“Designated Spread” shall mean 0.50% in the case of each Series A Note and 0% in
the case of each Note of any other Series unless the Confirmation of Acceptance
with respect to the Notes of such Series specifies a

 

26



--------------------------------------------------------------------------------

different Designated Spread in which case it shall mean, with respect to each
Note of such Series, the Designated Spread so specified.

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if payable other
than on a semi-annual basis) equal to the Reinvestment Yield with respect to
such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, the Designated Spread over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City local time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal for actively
traded U.S. Treasury securities having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date as reported by TradeWeb
LLC (or, if such data for any reason crease to be available through TradeWeb
LLC, or TradeWeb LLC shall cease to be Prudential Capital Group’s customary
source of information for calculating yield-maintenance amounts on privately
placed notes, then such source as is then Prudential Capital Group’s customary
source of such information), or if such yields shall not be reported as of such
time or the yields reported as of such time shall not be ascertainable, (ii) the
Treasury Constant Maturity Series yields reported, for the latest day for which
such yields shall have been so reported as of the Business Day next preceding
the Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15(519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield shall be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between yields reported for various
maturities. The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon of the applicable Note.

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4C or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

10B. Other Terms.

“90% Threshold” has the meaning set forth in the definition of “Guarantor
Subsidiary”.

“Acceptance” shall have the meaning specified in paragraph 2B(6).

 

27



--------------------------------------------------------------------------------

“Acceptance Day” shall have the meaning specified in paragraph 2B(6).

“Acceptance Window” shall have the meaning specified in paragraph 2B(6).

“Accepted Note” shall have the meaning specified in paragraph 2B(6).

“Acquisition” shall mean the acquisition of (i) a controlling equity or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line of
business conducted by such Person.

“Adjusted Consolidated EBITDA” shall mean Consolidated EBITDA as adjusted
pursuant to paragraphs 10C(5).

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Anti-Terrorism Order” shall mean Executive Order No. 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.

“Attributable Indebtedness” shall mean, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended December 31, 2006,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Authorized Officer” shall mean (i) in the case of the Company, its chief
executive officer, its chief financial officer or any vice president of the
Company designated as an “Authorized Officer” of the Company for the purpose of
this Agreement in an Officer’s Certificate executed by the Company’s chief
executive officer or chief financial officer and delivered to Prudential, and
(ii) in the case of Prudential, any officer of Prudential designated as its
“Authorized Officer” in the Purchaser Schedule attached hereto or any officer of
Prudential designated as its “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of its Authorized Officers. Any
action taken under this Agreement on behalf of the Company by any individual who
on or after the date of this Agreement shall have been an Authorized Officer of
the Company and whom Prudential in good faith believes to be an Authorized
Officer of the Company at the time of such action shall be binding on the
Company even though such individual shall have ceased to be an Authorized
Officer of the Company, and any action taken under this Agreement on behalf of
Prudential by any individual who on or after the date of this Agreement shall
have been an Authorized Officer of Prudential and whom the Company in good faith
believes to be an Authorized Officer of Prudential at the time of such action
shall be binding on Prudential even though such individual shall have ceased to
be an Authorized Officer of Prudential.

“Available Facility Amount” shall have the meaning specified in paragraph 2B(1).

“Bank Credit Agreement” shall mean that certain Credit Agreement, dated as of
April 26, 2006, by and among the Company, the lenders from time to time party
thereto and Bank of America, N.A., as administrative

 

28



--------------------------------------------------------------------------------

agent, as amended by that certain First Amendment to Credit Agreement, dated as
of July 13, 2007 and that certain Second Amendment to Credit Agreement, dated as
of the date hereof, and as further amended, restated, refinanced, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, including, without limitation, in connection with a refinancing
(whether with new lenders, existing lenders or otherwise) of all or
substantially all of the obligations (as defined therein) arising thereunder.

“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2B(4) hereof only, a day on which The
Prudential Insurance Company of America is not open for business.

“Cancellation Date” shall have the meaning specified in paragraph 2B(9)(iii).

“Cancellation Fee” shall have the meaning specified in paragraph 2B(9)(iii).

“Capital Expenditures” shall mean, for any period, the aggregate amount (whether
paid in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Company and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
capital lease obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance, or with
proceeds from permitted disposition of the asset replaced or substituted, or
(ii) made in connection with Permitted Acquisitions.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company organized under the laws of the United States, and any State thereof,
the District of Columbia or any foreign jurisdiction having capital, surplus and
undivided profits aggregating in excess of $250,000,000, with maturities of not
more than one year from the date of acquisition by such Person, (iii) repurchase
obligations with a term of not more than ninety (90) days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (ii) above, (iv) commercial paper
issued by any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poors Rating Services or at least P-1 or the
equivalent thereof by Moody’s Investor Service, Inc. and in each case maturing
not more than one year after the date of acquisition by such Person, (v) taxable
and tax-exempt municipal securities, which also include variable rate demand
notes (VRDNs) and auction rate securities with ratings of at least MIG4 or the
equivalent thereof by Moody’s Investor Service, Inc. or at least SP-2 or the
equivalent thereof by Standard & Poor’s Rating Services and in each case
maturing not more than one year after the date of acquisition by such person,
(vi) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (iv) above
(which are limited to maturities of not greater than 13 months from the date of
acquisition thereof) or (vii) privately offered enhanced cash funds rated not
less than AAA or the equivalent thereof by Standard & Poors Rating Services or
another nationally recognized rating agency and domiciled in the United States.

“Change in Control” shall mean an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the equity
securities of the Company entitled to vote for

 

29



--------------------------------------------------------------------------------

members of the board of directors or equivalent governing body of the Company on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(b) a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals either (i) who
were members of that board or equivalent governing body on the Closing Date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).

“Closing Day” shall mean (i) with respect to the Series A Notes, the Series A
Closing Day and (ii) with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Request for Purchase of such Accepted Note, provided that (i) if the Company and
the Purchaser which is obligated to purchase such Accepted Note agree on an
earlier Business Day for such closing, the “Closing Day” for such Accepted Note
shall be such earlier Business Day, and (ii) if the closing of the purchase and
sale of such Accepted Note is rescheduled pursuant to paragraph 2B(8), the
Closing Day for such Accepted Note, for all purposes of this Agreement except
references to “original Closing Day” in paragraph 2B(9)(ii), shall mean the
Rescheduled Closing Day with respect to such Accepted Note.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral Agent” shall mean Bank of America, N.A., and its successors and
permitted assigns under the Intercreditor Agreement.

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit E.

“Confirmation of Acceptance” shall have the meaning specified in paragraph
2B(6).

“Connecticut Settlement” shall mean the Company’s settlement of claims made by
the Connecticut Attorney General, potential claims of the attorneys general of
other states and directly related administrative expenses and legal fees.

“consolidated” shall mean the consolidation of the accounts of the Company and
its Subsidiaries in accordance with GAAP, including principles of consolidation,
consistent with those applied in the preparation of the consolidated financial
statements referred to in paragraph 8E.

“Consolidated EBITDA” shall mean, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes of the
Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-recurring expenses of the Company and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, and (v) the non-cash compensation
expense related to the Company’s stock-based compensation plans and minus (b) to
the extent included in calculating such Consolidated Net Income, all non-cash
items increasing Consolidated Net Income for such period.

“Consolidated Fixed Charge Coverage Ratio” shall mean, as of the end of any
fiscal quarter, for the four fiscal quarters ending on such date, for the
Company and its Subsidiaries on a consolidated basis, the ratio of

 

30



--------------------------------------------------------------------------------

(a) the sum of (i) Consolidated EBITDA during such period plus (ii) Operating
Lease and Rental Expense during such period minus (iii) Capital Expenditures
minus (iv) the current portion of income tax expense during such period (which
amount shall be adjusted upward by the amount of the current tax benefit to the
Company from the Connecticut Settlement and the current tax benefit related to
losses on the sales of Subsidiaries or the disposition of substantially all
assets of a Subsidiary and adjusted downward by the net amount of the current
income taxes by the Company and its Subsidiaries relating to gains on the sales
of Subsidiaries or the disposition of substantially all assets of a Subsidiary)
to (b) Consolidated Fixed Charges during such period.

“Consolidated Fixed Charges” shall mean for any period for the Company and its
Subsidiaries on a consolidated basis, the sum of (without duplication)
(a) Consolidated Interest Charges paid in cash during such period, (b) scheduled
principal payments of Indebtedness and other mandatory payments during the next
ensuing four fiscal quarters of the Company and its Subsidiaries (but excluding
the “Outstanding Amount” of “Revolving Loans” as such terms are defined in the
Bank Credit Agreement as in effect on the date hereof), (c) Ordinary Dividends
paid by the Company during such period, and (d) Operating Lease and Rental
Expense during such period.

“Consolidated Funded Indebtedness” shall mean, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct or contingent
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
including but not limited to the guaranteed portion of earnouts payable in cash
in connection with an Acquisition, (e) Attributable Indebtedness in respect of
capital leases and Synthetic Lease Obligations, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Company or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Company or such Subsidiary.

“Consolidated Interest Charges” shall mean, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest and including any amounts paid by, and net of any amounts paid to, the
Company and its Subsidiaries under any Swap Contracts) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b) Adjusted
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Consolidated Net Income” shall mean, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses and gains
and losses on sales of Subsidiaries or the disposition of substantially all
assets of a Subsidiary as permitted hereunder) for that period.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

31



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost of Acquisition” shall mean, with respect to any Acquisition, as at the
date of entering into any agreement therefor, the sum of the following (without
duplication): (i) the amount of any cash and fair market value of other property
given as consideration, (ii) the amount (determined by using the face amount or
the amount payable at maturity, whichever is greater) of any Indebtedness
incurred, assumed or acquired by the Company or any Subsidiary in connection
with such Acquisition, (iii) all additional purchase price amounts in the form
of earnouts and other contingent obligations (including cash and the fair market
value of other property given as consideration) that should be recorded as
acquisition costs on the financial statements of the Company and its
Subsidiaries in accordance with GAAP, (iv) all amounts paid (including cash and
the fair market value of other property given as consideration) in respect of
covenants not to compete, and consulting agreements that should be recorded as
acquisition costs on financial statements of the Company and its Subsidiaries in
accordance with GAAP, and (v) out-of-pocket transaction costs for the services
and expenses of attorneys, accountants and other consultants incurred in
effecting such transaction, and other similar transaction costs so incurred and
capitalized as acquisition costs in accordance with GAAP.

“Credit Party” shall mean the Company or any Guarantor.

“Debt Issuance” shall mean the incurrence, issuance or sale by the Company or
any of its Subsidiaries of any Indebtedness (including, without limitation, any
debt securities, whether in a public offering of such securities or otherwise)
but excluding issuance of any Indebtedness permitted under paragraph 6C(a)
through (g).

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Delayed Delivery Fee” shall have the meaning specified in paragraph 2B(9)(ii).

“Designated Subsidiaries” shall mean, collectively, Essenale, Ltd., Lees Preston
Fairy Holdings Limited, NIB (Holdings) Limited, NIB (UK) Ltd., Oakley Holdings,
Westport Financial Services, LLC, Premium Funding Associates, Inc., Premium
Funding Associates of New York, Inc, HRH Securities, LLC, HRH Investment
Advisors, LLC, Barnfield, Swift & Keating, LLP, and HRH Reinsurance Brokers
Limited.

“Direct Foreign Subsidiary” shall mean a Subsidiary other than a Domestic
Subsidiary a majority of whose Voting Securities, or a majority of whose
Subsidiary Securities, are owned by the Company or a Domestic Subsidiary.

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.

“Environmental Laws” shall mean any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any

 

32



--------------------------------------------------------------------------------

materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” shall mean the issuance, sale or other disposition by the
Company or any of its Subsidiaries of any of its Equity Interests, any rights,
warrants or options to purchase or acquire any shares of its Equity Interests or
any other security or instrument representing, convertible into or exchangeable
for any Equity Interests in the Company or any of its Subsidiaries.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “Default” shall mean any of such events,
whether or not any such requirement has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Facility” shall have the meaning specified in paragraph 2B(1).

 

33



--------------------------------------------------------------------------------

“Fair Market Value” shall mean, at any time with respect to any property of any
kind or character, the sale value of such property that would be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller, under no compulsion to buy or sell, respectively.

“FRB” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” shall mean, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor Subsidiaries” shall mean, collectively, all Material Subsidiaries,
provided, however, in the event that all the Material Subsidiaries on a
consolidated basis do not have both (i) Consolidated EBITDA (measured in
accordance with the definition thereof herein, but on a consolidated basis only
for such Material Subsidiaries) equal to or greater than 90% of Consolidated
EBITDA and (ii) total revenues equal to or greater than 90% of the total
revenues of the Company and its Subsidiaries (each calculated as of the most
recent fiscal period with respect to which the holders of the Notes shall have
received financial statements required to be delivered pursuant to paragraph
5A(a) or (b) (or if prior to delivery of any financial statements pursuant to
such Sections, then calculated based on the Audited Financial Statements) (the
“90% Threshold”), then the Company shall identify Designated Subsidiaries to be
additional Guarantor Subsidiaries until the 90% Threshold is satisfied
collectively by all Guarantor Subsidiaries, and in the event the addition of all
Designated Subsidiaries does not result in satisfaction of the 90% Threshold by
such then designated Guarantor Subsidiaries, the Company shall also identify
other Subsidiaries to be additional Guarantor Subsidiaries until the 90%
Threshold is satisfied collectively by all Guarantor Subsidiaries. Once a
Domestic Subsidiary or a Designated Subsidiary becomes a Guarantor Subsidiary,
it shall continue to constitute a Guarantor Subsidiary throughout the term of
this Agreement.

 

34



--------------------------------------------------------------------------------

“Guarantors” shall mean collectively, all Guarantor Subsidiaries of the Company
executing the Guaranty on the Series A Closing Day and all other Guarantor
Subsidiaries that enter into a Guaranty Joinder Agreement pursuant to paragraph
5L.

“Guaranty” shall mean that certain Guaranty made by the Guarantors in favor of
the holders of the Notes, dated as of the Series A Closing Day, as supplemented
from time to time by execution and delivery of Guaranty Joinder Agreements
pursuant to paragraph 5Lor otherwise.

“Guaranty Joinder Agreement” shall mean each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor to the holders of the Notes pursuant to paragraph 5Lor
otherwise.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.

“Including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), but excluding any performance-based earnout payments or other
contingent liabilities of such Person in connection with an Acquisition;

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable

 

35



--------------------------------------------------------------------------------

preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“INHAM Exemption” shall have the meaning set forth in paragraph 9B.

“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company, licensed broker or dealer, “qualified
institutional buyer” (as such term is defined under Rule 144A promulgated under
the Securities Act, or any successor law, rule or regulation) or “accredited
investor” (as such term is defined under Regulation D promulgated under the
Securities Act, or any successor law, rule or regulation).

“Intercreditor Agreement” shall mean that certain Intercreditor and Collateral
Agency Agreement, dated as of the date hereof, by and among the Company, the
Purchasers, Bank of America, N.A., as administrative agent under the Bank Credit
Agreement and the Collateral Agent, and acknowledged and agreed to by the
Company, as the same may be amended, supplemented or otherwise modified from
time to time in compliance herewith and therewith.

“Internal Control Event” shall mean a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Company’s internal controls over financial reporting, in each case as described
in the Securities Laws.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by shall mean of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) a loan or advance to an
officer, director or employee of the Company or any of its Subsidiaries for
travel, entertainment, relocation or analogous ordinary business purpose or
(d) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRS” shall mean the United States Internal Revenue Service.

“Issuance Fee” shall have the meaning specified in paragraph 2B(9)(i).

“Issuance Period” shall have the meaning specified in paragraph 2B(2).

“Joinder Agreements” shall mean, collectively, the Guaranty Joinder Agreements
and the Pledge Joinder Agreements.

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the

 

36



--------------------------------------------------------------------------------

interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Margin Stock” shall mean “margin stock” as such term is defined in Regulation
T, U or X of the FRB.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Company and its Subsidiaries to perform their obligations, as a
whole, under any Note Document to which they are party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
any Note Document or the rights and remedies of the holders of the Notes
hereunder and thereunder.

“Material Subsidiaries” shall mean at any time of determination, each direct or
indirect Subsidiary of the Company other than a Designated Subsidiary that has
either (i) Consolidated EBITDA (measured in accordance with the definition
thereof herein, but on a stand-alone basis for such Subsidiary) of equal to or
greater than 2% of Consolidated EBITDA or (ii) total revenues of equal to or
greater than 2% of consolidated revenues of the Company and its Subsidiaries
(each calculated as of the most recent fiscal period with respect to which the
holders of the Notes shall have received financial statements required to be
delivered pursuant to paragraph 8E(a) (or if prior to delivery of any financial
statements pursuant to such paragraph, then calculated based on the Audited
Financial Statements).

“Moody’s” shall mean Moody’s Investors Services, Inc., including the NCO/Moody’s
Commercial Division, or any successor Person.

“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” shall mean:

(a) with respect to any Disposition by the Company or any Subsidiary, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such transaction (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by such asset and that is required to be repaid
in connection with such transaction (other than Indebtedness under the Note
Documents or the Bank Credit Agreement), (B) the out-of-pocket expenses directly
incurred by the Company or any Subsidiary in connection with such transaction,
and (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and

(b) with respect to the public or private issuance of any Indebtedness by the
Company or any Subsidiary, the excess of (i) the sum of the cash and cash
equivalents received in connection with such

 

37



--------------------------------------------------------------------------------

issuance over (ii) the underwriting discounts and commissions and other
out-of-pocket expenses directly incurred by the Company or such Subsidiary in
connection with such issuance; and

(c) with respect to the sale or issuance of any Equity Interest by the Company
or any Subsidiary, the excess of (i) the sum of the cash and cash equivalents
received in connection with such sale or issuance over (ii) the underwriting
discounts and commissions and other out-of-pocket expenses directly incurred by
the Company or such Subsidiary in connection with such issuance or sale.

“Notes” shall have the meaning specified in paragraph 1B.

“Note Documents” shall mean this Agreement, each Note, the Guaranty (including
each Guaranty Joinder Agreement), the Pledge Agreement (including each Pledge
Joinder Agreement), the Intercreditor Agreement and each Compliance Certificate,
and all other instruments and documents heretofore or hereafter executed or
delivered to or in favor of any Purchaser or the Collateral Agent in connection
with the Notes issued and transactions contemplated by this Agreement.

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Note Document or
otherwise with respect to any Note, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.

“Operating Lease and Rental Expense” shall mean, for any period, all operating
lease expense and all other real property rental expense incurred by the Company
and its Subsidiaries during such period.

“Ordinary Dividends” shall mean cash dividends paid to the holders of capital
stock of the Company in the ordinary course of business, consistent with the
Company’s historical dividend activity.

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“PCAOB” shall mean the Public Company Accounting Oversight Board.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

38



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean the entering into any agreement, contract,
binding commitment or other arrangement providing for, or the consummation of
any Acquisition, or taking of any action to solicit the tender of securities or
proxies in respect thereof in order to effect any Acquisition, so long as

(i) no Default or Event of Default shall have occurred and be continuing at such
time; and

(ii) as of the most recent fiscal quarter end, and on a pro forma basis as of
such date giving effect to such Acquisition (including the financing thereof),
the Company is in compliance with the covenants set forth in paragraph 6K;

(iii) the acquired Person, or the Person acquiring assets in such Acquisition,
is a Wholly Owned Subsidiary; and

(iv) the Subsidiary consummating such Acquisition has fully complied with the
obligations of paragraph 5L and 5M.

“Permitted Equity Issuance” shall mean, collectively, (a) Equity Issuances in
connection with a Permitted Acquisition, and (b) Equity Issuances when the
Consolidated Leverage Ratio (after giving pro forma effect to the such Equity
Issuance) as of and for the most recently ended four fiscal quarters of the
Company is less than 1.50 to 1.00.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any “employee pension benefit plan” (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company or any ERISA
Affiliate.

“Pledge Agreement” shall mean that certain Amended and Restated Pledge
Agreement, dated as of September 10, 2007, among the Company, certain Guarantors
and the Collateral Agent, as supplemented from time to time by the execution and
delivery of Pledge Joinder Agreements pursuant to paragraph 5L as the same may
be otherwise supplemented (including by Pledge Agreement Supplement).

“Pledge Agreement Supplement” shall mean each Pledge Agreement Supplement in the
form affixed as an exhibit to the Pledge Agreement.

“Pledged Interests” shall mean (i) the Subsidiary Securities of each of the
existing or hereafter organized or acquired Domestic Subsidiaries of the Company
that are Guarantors or are Domestic Subsidiaries of Guarantors; and (ii) 65% of
the Voting Securities (or if the relevant Person shall own less than 65% of such
Voting Securities, then 100% of the Voting Securities owned by such Person) and
100% of the nonvoting Subsidiary Securities of each of the existing or hereafter
organized or acquired Direct Foreign Subsidiaries of the Company.

“Pledge Joinder Agreement” shall mean each Pledge Joinder Agreement,
substantially in the form thereof attached to the Pledge Agreement, executed and
delivered by a Guarantor to the holders of the Notes pursuant to paragraph 5L.

“Prudential” shall mean The Prudential Insurance Company of America.

“Prudential Affiliate” shall mean (i) any corporation or other entity at least a
majority of the Voting Securities of which is owned by Prudential either
directly or through subsidiaries and (ii) any investment fund which is managed
by Prudential or a Prudential Affiliate described in clause (i) of this
definition.

 

39



--------------------------------------------------------------------------------

“Purchasers” shall mean Prudential and the Series A Note Purchasers with respect
to the Series A Notes and, with respect to any Accepted Notes, Prudential and/or
the Prudential Affiliate(s), which are purchasing such Accepted Notes.

“Redeemable” shall mean, with respect to the capital stock of any Person, each
share of such Person’s capital stock that is:

(i) redeemable, payable or required to be purchased or otherwise retired or
extinguished, or convertible into Indebtedness of such Person (a) at a fixed or
determinable date, whether by operation of sinking fund or otherwise, (b) at the
option of any Person other than such Person, or (c) upon the occurrence of a
condition not solely within the control of such Person; or

(ii) convertible into other Redeemable capital stock or other equity interests.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

“Related Party” shall mean with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees , agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Purchase” shall have the meaning specified in paragraph 2B(4).

“Required Holder(s)” shall mean the holder or holders of more than 50% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding.

“Rescheduled Closing Day” shall have the meaning specified in paragraph 2B(8).

“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof), other than Ordinary Dividends and
the purchase of Equity Interests on the open market as necessary to satisfy the
Company’s obligations under its stock-based compensation plans.

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

“S&P” shall mean Standard and Poor’s Ratings Group and its successors.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

40



--------------------------------------------------------------------------------

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB.

“Series” shall have the meaning specified in paragraph 1B.

“Series A Closing Day” shall have the meaning specified in paragraph 2A.

“Series A Note(s)” shall have the meaning specified in paragraph 1A.

“Series A Note Purchaser(s)” shall mean Prudential.

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Securities” shall mean the Equity Interests issued by or equity
participations in any Subsidiary, whether or not constituting a “security” under
Article 8 of the Uniform Commercial Code as in effect in any jurisdiction.

“Swap Contracts” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

41



--------------------------------------------------------------------------------

“Target” shall mean a Person or business that is the subject of a Permitted
Acquisition.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Transfer” shall mean, with respect to any item, the sale, exchange, conveyance,
lease, transfer or other disposition of such item.

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased under this Agreement.

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” shall mean the United States of America.

“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Securities” shall mean Equity Interests issued by any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency.

“Wholly Owned Subsidiary” shall mean any Subsidiary, all of the stock or other
equity security of every class (other than a de minimus number of directors’
qualifying shares) of which is, at the time as of which any determination is
being made, owned by the Company either directly or through Wholly Owned
Subsidiaries, and which has outstanding no options, warrants, rights or other
securities entitling the holder thereof (other than the Company or a Wholly
Owned Subsidiary) to acquire shares of capital stock or other equity interests
of such corporation.

10C. Accounting Principles, Terms and Determinations. (1) Generally. All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

(2) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Note
Document, and either the Company or the Required Holders shall so request, the
holders of the Notes and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Holders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the holders of the Notes financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(3) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and

 

42



--------------------------------------------------------------------------------

its Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company is
required to consolidate pursuant to FASB Interpretation No. 46 – Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein

(4) Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

(5) Consolidated EBITDA Adjustments.

(a) Consolidated EBITDA Acquisition Adjustments. Except as otherwise expressly
provided herein, for purposes of calculating the financial covenant in paragraph
6K(1) for any period (or a portion of a period) that includes the date of the
consummation of any Permitted Acquisition, references to “the Company and its
Subsidiaries” in the definition of Consolidated EBITDA shall include each
acquired Person, or lines of business, as applicable, and Consolidated EBITDA
shall be determined on a historical pro forma basis to include the Consolidated
EBITDA of such acquired Person or line of business (such Consolidated EBITDA to
be formulated on the basis of the definition of Consolidated EBITDA set forth
herein but on a stand-alone basis for such Person), as if the Acquisition had
been consummated on the first day of any such period of measurement.

(b) Consolidated EBITDA Disposition Adjustments. Except as otherwise expressly
provided herein, for purposes of calculating the financial covenant in paragraph
6K(a) for any period (or a portion of a period) that includes the date of any
Disposition of a Subsidiary or line of business, as applicable, Consolidated
EBITDA shall be determined on a historical pro forma basis to exclude the
results of operations of such Subsidiary or line of business, as applicable, so
disposed, as if such Disposition had been consummated on the first day of such
period of measurement.

10D. Other Interpretative Provisions. With reference to this Agreement and each
other Note Document, unless otherwise specified herein or in such other Note
Document:

(1) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Note
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Note Document, shall
be construed to refer to such Note Document in its entirety and not to any
particular provision thereof, (iv) all references in a Note Document to
Articles, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles and paragraphs of, and Exhibits and Schedules to, the Note Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(2) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

43



--------------------------------------------------------------------------------

(3) Paragraph headings herein and in the other Note Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Note Document.

(4) Any reference herein to a “fiscal year” or a “fiscal quarter” without
further identification shall refer to a fiscal year of the Company or a fiscal
quarter of the Company.

11. MISCELLANEOUS.

11A. Note Payments. The Company agrees that, so long as any Purchaser shall hold
any Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount payable with respect to, such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 12:00 noon, New York City local time, on the date due) to
(i) the account or accounts of such Purchaser specified in the Purchaser
Schedule attached hereto in the case of any Series A Note, (ii) the account or
accounts of such Purchaser specified in the Confirmation of Acceptance with
respect to such Note in the case of any Shelf Note or (iii) such other account
or accounts in the United States as such Purchaser may from time to time
designate in writing, notwithstanding any contrary provision herein or in any
Note with respect to the place of payment. Each Purchaser agrees that, before
disposing of any Note, it will make a notation thereon (or on a schedule
attached thereto) of all principal payments previously made thereon and of the
date to which interest thereon has been paid. The Company agrees to afford the
benefits of this paragraph 11A to any Transferee which shall have made the same
agreement as the Purchasers have made in this paragraph 11A.

11B. Expenses. The Company agrees, whether or not the transactions contemplated
hereby shall be consummated, to pay, and save Prudential, each Purchaser and any
Transferee harmless against liability for the payment of, all out-of-pocket
expenses arising in connection with such transactions, including (i) all taxes
(together in each case with interest and penalties, if any), other than state or
federal income taxes or franchise taxes, including without limitation, all
stamp, intangibles, recording and other taxes, which may be payable with respect
to the execution and delivery of this Agreement or the execution, delivery or
acquisition of any Notes; (ii) all document production and duplication charges
and the fees and expenses of any special counsel engaged by the Purchasers or
any Transferee in connection with this Agreement, the transactions contemplated
hereby and any subsequent proposed modification of, or proposed consent under,
this Agreement, whether or not such proposed modification shall be effected or
proposed consent granted, and (ii) the costs and expenses, including attorneys’
fees, incurred by any Purchaser or any Transferee in connection with the
restructuring, refinancing or “workout” of this Agreement or the transactions
contemplated hereby or thereby or in enforcing (or determining whether or how to
enforce) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the transactions contemplated hereby or by
reason of any Purchaser’s or any Transferee’s having acquired any Note,
including without limitation costs and expenses incurred in any bankruptcy case.
The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
any Transferee and the payment of any Note.

11C. Consent to Amendments. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes of
each Series except that, (i) with the written consent of the holders of all
Notes of a particular Series, and if an Event of Default shall have occurred and
be continuing, of the holders of all Notes of all Series, at the time
outstanding (and not without such written consents), the Notes of such Series
may be amended or the provisions thereof waived to change the maturity thereof,
to change or affect the principal thereof, or to change or affect the rate or
time of payment of interest on or any Yield-Maintenance Amount payable with
respect to the Notes of such Series, (ii) without the written consent of the
holder or holders of all Notes at the time outstanding, no amendment to or
waiver of the provisions of this Agreement shall change or affect the provisions
of paragraph 7A or this paragraph 11C insofar as such provisions relate to
proportions of the principal amount of the Notes of any Series, or the rights of
any individual holder of Notes, required with respect to any declaration of
Notes to be due and payable or with respect to any consent, amendment, waiver or
declaration, (iii) with the written consent

 

44



--------------------------------------------------------------------------------

of Prudential (and not without the written consent of Prudential) the provisions
of paragraph 2B may be amended or waived (except insofar as any such amendment
or waiver would affect any rights or obligations with respect to the purchase
and sale of Notes which shall have become Accepted Notes prior to such amendment
or waiver), and (iv) with the written consent of all of the Purchasers which
shall have become obligated to purchase Accepted Notes of any Series (and not
without the written consent of all such Purchasers), any of the provisions of
paragraphs 2B and 3 may be amended or waived insofar as such amendment or waiver
would affect only rights or obligations with respect to the purchase and sale of
the Accepted Notes of such Series or the terms and provisions of such Accepted
Notes. Each holder of any Note at the time or thereafter outstanding shall be
bound by any consent authorized by this paragraph 11C, whether or not such Note
shall have been marked to indicate such consent, but any Notes issued thereafter
may bear a notation referring to any such consent. No course of dealing between
the Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein and in the Notes, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$1,000,000, except as may be necessary to reflect any principal amount not
evenly divisible by $1,000,000. The Company shall keep at its principal office a
register in which the Company shall provide for the registration of Notes and of
transfers of Notes. Upon surrender for registration of transfer of any Note at
the principal office of the Company, the Company shall, at its expense, execute
and deliver one or more new Notes of like tenor and of a like aggregate
principal amount, registered in the name of such transferee or transferees. At
the option of the holder of any Note, such Note may be exchanged for other Notes
of like tenor and of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Note to be exchanged at the principal office of
the Company. Whenever any Notes are so surrendered for exchange, the Company
shall, at its expense, execute and deliver the Notes which the holder making the
exchange is entitled to receive. Each installment of principal payable on each
installment date upon each new Note issued upon any such transfer or exchange
shall be in the same proportion to the unpaid principal amount of such new Note
as the installment of principal payable on such date on the Note surrendered for
registration of transfer or exchange bore to the unpaid principal amount of such
Note. No reference need be made in any such new Note to any installment or
installments of principal previously due and paid upon the Note surrendered for
registration of transfer or exchange. Every Note surrendered for registration of
transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer duly executed, by the holder of such Note or such
holder’s attorney duly authorized in writing. Any Note or Notes issued in
exchange for any Note or upon transfer thereof shall carry the rights to unpaid
interest and interest to accrue which were carried by the Note so exchanged or
transferred, so that neither gain nor loss of interest shall result from any
such transfer or exchange. Upon receipt of written notice from the holder of any
Note of the loss, theft, destruction or mutilation of such Note and, in the case
of any such loss, theft or destruction, upon receipt of such holder’s unsecured
indemnity agreement, or in the case of any such mutilation upon surrender and
cancellation of such Note, the Company will make and deliver a new Note, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Note.

11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and interest on, and any Yield-Maintenance
Amount payable with respect to, such Note and for all other purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion.

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion

 

45



--------------------------------------------------------------------------------

thereof or interest therein and the payment of any Note, and may be relied upon
by any Transferee, regardless of any investigation made at any time by or on
behalf of any Purchaser or any Transferee. Subject to the preceding sentence,
this Agreement and the Notes embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to such subject
matter.

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not. Each transferee of a Note acknowledges that its rights with respect to such
Note are subject to the terms of the Intercreditor Agreement and shall execute a
Joinder to the Intercreditor Agreement to the extent it is not already a party
thereto, promptly upon becoming a holder of a Note.

11H. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.

11I. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
any Purchaser, addressed as specified for such communications in the Purchaser
Schedule attached hereto (in the case of the Series A Notes) or the Purchaser
Schedule attached to the applicable Confirmation of Acceptance (in the case of
any Shelf Notes) or at such other address as any such Purchaser shall have
specified to the Company in writing, (ii) if to any other holder of any Note,
addressed to it at such address as it shall have specified in writing to the
Company or, if any such holder shall not have so specified an address, then
addressed to such holder in care of the last holder of such Note which shall
have so specified an address to the Company and (iii) if to the Company,
addressed to it at 4951 Lake Brook Drive, Suite 500, Glen Allen, Virginia 23060,
Telecopy 804-747-6046, Attn: President, provided, however, that any such
communication to the Company may also, at the option of the Person sending such
communication, be delivered by any other means either to the Company at its
address specified above or to any Authorized Officer of the Company. Any
communication pursuant to paragraph 2 shall be made by the method specified for
such communication in paragraph 2, and shall be effective to create any rights
or obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a telecopier communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the telecopier terminal the number of which is listed for
the party receiving the communication in the applicable Purchaser Schedule, in
the case of any Purchaser, and in this paragraph 11I in the case of the Company,
or at such other telecopier terminal as the party receiving the information
shall have specified in writing to the party sending such information.

11J. Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on, or
Yield-Maintenance Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day. If
the date for any payment is extended to the next succeeding Business Day by
reason of the preceding sentence, the period of such extension shall not be
included in the computation of the interest payable on such Business Day, except
to the extent such interest is due on the Maturity Date, the period of such
extension shall be included in the computation of the interest.

11K. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability

 

46



--------------------------------------------------------------------------------

without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11L. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

11M. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holder(s), the determination of such satisfaction shall be made by such
Purchaser, such holder or the Required Holder(s), as the case may be, in the
sole and exclusive judgment (exercised in good faith) of the Person or Persons
making such determination.

11N. Governing Law. IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE
INTERNAL LAW OF THE STATE OF NEW YORK.

11O. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.

11P. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

11Q. Binding Agreement. When this Agreement is executed and delivered by the
Company, the Series A Note Purchasers and the Series A Note Purchasers, it shall
become a binding agreement between the Company and the Series A Note Purchasers.
This Agreement shall also inure to the benefit of each Purchaser which shall
have executed and delivered a Confirmation of Acceptance, and each such
Purchaser shall be bound by this Agreement to the extent provided in such
Confirmation of Acceptance.

11R. Submission to Jurisdiction . THE COMPANY HEREBY SUBMITS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND IRREVOCABLY
AGREES THAT, SUBJECT TO THE SOLE AND ABSOLUTE ELECTION OF THE REQUIRED HOLDERS,
ALL ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT OR THE NOTES OR ANY OTHER
RELATED DOCUMENT SHALL BE LITIGATED IN SUCH COURTS, AND THE COMPANY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED ON IMPROPER VENUE OR INCONVENIENT FORUM TO THE
CONDUCT OF ANY PROCEEDING IN ANY SUCH COURTS.

Very truly yours,

 

HILB ROGAL & HOBBS COMPANY By:     /s/ Carolyn Jones Name:       Carolyn Jones
Title:  

    Senior Vice President, Treasurer and

    Investor Relations

The foregoing Agreement is

hereby accepted as of the

date first above written.

 

47



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY
    OF AMERICA By:   /s/  Jay S. White   Jay S. White   Vice President

 

48